       Case: 3:20-cv-01009-wmc Document #: 19 Filed: 02/24/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


BUILDING TRADES UNION PENSION
TRUST FUND, ET AL.

                                                                      ORDER AND ENTRY
                                                                     OF DEFAULT JUDMENT
                              Plaintiffs,
                                                                            20-cv-1009-wmc
       v.

CORNERSTONE CARPENTRY CONTRACTORS, INC.,

                              Defendant.


       The defendant Cornerstone Carpentry Contractors, Inc., having failed to appear, plead

or otherwise defend in this action, including at today’s hearing on plaintiff’s motion for default

judgment in accordance with Federal Rule of Civil Procedure 55(a) and (b), the court finds as

follows:

       1. Defendant Cornerstone Carpentry Contractors, Inc. has failed to plead or otherwise

defend as provided by Rule 55(a) of the Fed. R. Civ. P.

       2. By virtue of default having accordingly been entered against it on February 1, 2021,

defendant Cornerstone Carpentry Contractors, Inc. is deemed to have violated the Labor

Management Relations Act of 1947, as amended, as well as the Employee Income Security Act

of 1974, as amended, and the effective collective bargaining agreement by failing to pay fringe

benefit contributions on behalf of its employees to the Plaintiff Funds.

       3. Due to Defendant’s failure, Plaintiffs are entitled to damages consisting of

contributions, liquidated damages, interest, and costs.




                                                1
       Case: 3:20-cv-01009-wmc Document #: 19 Filed: 02/24/21 Page 2 of 2




       4. Based on the affidavits submitted by Plaintiffs in support of default judgment, the

Court assesses the total damages to the Plaintiffs in the sum of $9,165.68, comprising:

$1,891.47 (unpaid contributions, interest, damages) + $3,481.71 (more unpaid contributions,

interest, damages) + $3,272.50 (attorneys’ fees) + $520 (cost of prosecution).

       IT IS HEREBY ORDERED that the Clerk of Court is directed to enter judgment in

favor of Plaintiffs, Building Trades United Pension Trust Fund, Doug Edwards, North Central

States Regional Council of Carpenters Defined Benefit Pension Fund, North Central States

Regional Council of Carpenters Health Fund, North Central States Regional Council of

Carpenters Vacation Fund, North Central States Regional Council of Carpenters

Apprenticeship & Training Fund, and Jerry Shea and against Defendant Cornerstone

Carpentry Contractors, Inc. in the amount of $9,165.68, together with interest at the rate

allowed by law.

       Entered this 24th day of February, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
